IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JOHN P. MCCAFFERTY,        )
                           )
     Petitioner,           )
                           )
     v.                    )              C.A. No. N20A-10-001 JRJ
                           )
NEW CASTLE COUNTY BOARD )
OF LICENSE, INSPECTION AND )
REVIEW and NEW CASTLE      )
COUNTY CODE ENFORCEMENT )
OFFICER CHRISTOPHER YASIK, )
                           )
     Respondents.          )
                           )


                        MEMORANDUM OPINION

                        Submitted: February 15, 2021
                        Decided: April 26, 2021

Upon John P. McCafferty’s Writ of Certiorari from the Decision of the Board of
License, Inspection and Review: AFFIRMED.


John P. McCafferty, Claymont, Delaware, Pro se.

Jordan Perry, Esquire, 87 Reads Way, New Castle, DE 19720, Attorney for
Respondents.




Jurden, P.J.
                                     I. INTRODUCTION

         On two separate occasions, Respondent Christopher Yasik (“Officer Yasik”),

a New Castle County code enforcement officer, cited Petitioner John P. McCafferty

for storing debris in a manner that violated the New Castle County Property

Maintenance Code. The second citation is at issue here. McCafferty appealed that

citation to the New Castle County Department of Land Use (the “Division”). An

Administrative Hearing Officer upheld the citation. McCafferty then appealed to

Respondent New Castle County Board of License, Inspection & Review (the

“Board”), which also upheld the citation. McCafferty’s case is now before the Court

on certiorari review. McCafferty asserts a host of constitutional objections to the

substance and procedure of the Division’s code-enforcement system. For the

reasons stated below, the Board’s decision is AFFIRMED.

         II. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         A.      The First Citation

         In September 2019, the Division received an anonymous complaint that there

were rats on three parcels of residential property.1 One of these parcels belongs to

McCafferty.2 Officer Yasik arrived at McCafferty’s property to investigate the




1
    See R038. “R” citations refer to pages of the Record and Transcript. (Trans. ID. 66114436).
2
 Id.
                                                 2
complaint.3 Although Officer Yasik did not find any rats, he did find a storage of

debris on the property that violated the Property Maintenance Code.4

         On November 12, 2019, Officer Yasik cited McCafferty for the debris

violation.5 McCafferty appealed that citation to an Administrative Hearing Officer.6

At the December 2019 hearing, McCafferty argued that Officer Yasik’s photographs

were illegally obtained—and therefore inadmissible—because they appeared to

have been taken from somewhere inside of the fence that surrounds McCafferty’s

yard.7        The Administrative Hearing Officer could not determine from the

photographs whether Officer Yasik had, in fact, been on McCafferty’s property.8

Faced with this uncertainty, the Administrative Hearing Officer dismissed the

citation without prejudice on December 19, 2019.9

         B.      The Second Citation

         Officer Yasik’s computer system did not register the decision as a definitive

ruling as to whether the debris violated the Property Maintenance Code.10 For that




3
Id.
4
  R036. The “Property Maintenance Code” is Chapter 7 of the New Castle County Code.
5
  See Petition Opening Brief (“Opening Brief”), Exhibit A (Trans. ID. 66223306).
6
 Id.
7
 Id.
8
 Id. (“Even though Mr. McCafferty claims that the photographs were taken from his back yard, it
is unclear to this hearing officer based off the photographs presented where these photographs
were actually taken.”).
9
  See id.
10
   R038
                                               3
reason, McCafferty’s case remained open.11               Eventually, the computer system

prompted Officer Yasik to return to McCafferty’s property, which he did on January

16, 2020.12 When he arrived, Officer Yasik again noticed debris on the property.13

Officer Yasik photographed the debris while standing in the yard of one of

McCafferty’s neighbors.14 On January 17, 2020, Officer Yasik issued McCafferty a

second citation.15

       On January 30, 2020, McCafferty appealed the second citation to the

Department.16 On February 18, 2020, the Department held a hearing.17 At the

hearing, McCafferty argued that Officer Yasik did not have permission to enter his

neighbor’s yard, so the photographs that Officer Yasik took from that location were

inadmissible.18 McCafferty also argued that the first citation had been dismissed

because the photographs supporting it were taken from an illegal vantage point (i.e.,


11
Id.
12
 Id.
13
 Id. Officer Yasik did not know whether this debris was the same debris that he had encountered
before, but he determined that this debris violated the Property Maintenance Code regardless.
R039. Officer Yasik also saw a vehicle that violated the Property Maintenance Code on
McCafferty’s property; the Court does not address that violation because McCafferty did not
challenge it on appeal. See R022 (“Mr. McCafferty testified that he is not contesting the
inoperable/unregistered vehicles violation.”).
14
   R038.
15
    R003–005. The section governing the debris violation provides, “Except during active
construction the outside storage or accumulation of debris, including but not limited to, garbage,
trash, rubbish, refuse, rock, rubble, broken concrete, piping and other building materials, wood,
(excluding stacked firewood), tires or automobile parts (irrespective of age or condition), is
prohibited in any residential zoning district.” Property Maintenance Code § 302.11.
16
   R032.
17
   R033.
18
   See R022.
                                                4
on McCafferty’s property).19      Reasoning that the second citation was a mere

continuation of the first citation, McCafferty argued that the second citation should

be dismissed as well.20

      On February 26, 2020, the Administrative Hearing Officer issued a decision

denying McCafferty’s appeal.21 The Administrative Hearing Officer noted that

Officer Yasik had taken the photographs during the course of his official duties, so,

pursuant to the Unified Development Code, he had a right to enter the neighbor’s

yard.22 The Administrative Hearing Officer also pointed out that McCafferty had

not presented any evidence that his neighbor refused Officer Yasik’s entry.23 Lastly,

the Administrative Hearing Officer clarified that the first citation had been dismissed

without prejudice because it was unclear where Officer Yasik had been standing, not

because Officer Yasik had, in fact, been standing on McCafferty’s property.24

      On March 13, 2020, McCafferty appealed the Department’s decision to the

Board.25 On March 16, 2020, the Department received a Stay of Action request from

McCafferty.26 The request asked the Department to halt further investigations of his

property until June 15, 2020 so that McCafferty could address the debris issue on his


19
Id.
20
Id.
21
   R022–23.
22
   R022.
23
Id.
24
Id.
25
   R033.
26
Id.
                                          5
property.27 On March 26, 2020, the Department granted McCafferty’s request and

informed McCafferty that his hearing with the Board would be delayed due to

COVID-19.28 The hearing took place on August 26, 2020.29 On September 15,

2020, the Board affirmed the Department’s decision denying McCafferty’s appeal.30

On October 15, 2020, McCafferty filed a Petition for a Writ of Certiorari in this

Court.31

                            III. STANDARD OF REVIEW

       A party who is aggrieved by a Board decision does not have a right to

appellate review.32 Rather, the party must file petition for a writ of certiorari with

this Court.33 The Court’s review in a certiorari proceeding is limited.34 The Court

“may not weigh evidence or review the lower tribunal’s factual findings.”35 Nor




27
Id.
28
Id.
29
   R035.
30
   R032–043.
31
   See generally Petition in Proceedings for Extraordinary Writ (Trans. ID. 66025509). On January
4, 2021, McCafferty filed his Opening Brief. Opening Brief (Trans ID. 66223306). On January
20, 2021, the Department and Officer Yasik filed their Answering Brief. See generally
Respondents New Castle County Department of Land Use, Office of Code Enforcement and Code
Officer Christopher Yasik’s Answering Brief (“Answering Brief”) (Trans. ID. 66270688). On
February 15, 2021, McCafferty filed his Reply Brief. Petition Final Reply Brief (“Reply Brief”)
(Trans. ID. 66339724).
32
   Black v. New Castle Cnty. Bd. of License, 117 A.3d 1027, 1030 (Del. 2015) (citation omitted).
33
   Property Maintenance Code § 106.3.1.6.8 (“Writ of certiorari. An aggrieved party may appeal
the decision of the Board of License, Inspection and Review by filing a petition for a writ of
certiorari in the Delaware Superior Court.”); see also Black, 117 A.3d at 1030.
34
   See Black, 117 A.3d at 1030–31 (citations omitted).
35
Id. at 1031 (internal quotation marks and citations omitted).
                                               6
may the Court “consider the case on its merits.”36 The Court may only examine the

face of the record to determine whether the Board (1) “exceeded its jurisdiction” (2)

“proceeded illegally or manifestly contrary to law,” or (3) “proceeded irregularly.”37

                                      IV. DISCUSSION

       A.      The Complaint-Driven System

       McCafferty first argues that the complaint-driven system of code enforcement

is unconstitutional because it amounts to a selective and arbitrary enforcement of the

law.38 According to McCafferty, if no one complains about a property that contains

a code violation, that violation goes overlooked.39 In addition, spiteful homeowners

can weaponize the system by filing anonymous complaints—even if unfounded—

without ever having to face confrontation.40               McCafferty suggests that code

enforcement officers should be required to obtain a search warrant when responding

to anonymous complaints.41

       To begin, McCafferty has not identified which provision of which constitution

he believes the complaint-driven system of code enforcement violates. As a general

matter, Delaware courts do not fish for constitutional violations in legislative




36
Id. (internal quotation marks and citations omitted).
37
Id. (internal quotation marks and citations omitted).
38
   Opening Brief, at 7 (Trans. ID. 66223306).
39
Id.
40
Id. at 7–8.
41
 Id. at 8.
                                                 7
schemes.42 Constitutional questions aside, there are sound policy reasons to enact a

complaint-driven system. For example, investigations demand resources, so it

would be burdensome for the Department to have to seek out violations on its own.43

And if the Department were to seek out violations on its own, that could bring about

the very arbitrariness that McCafferty fears.               As for the issue of anonymous

complainants, there is no evidence that McCafferty was the target of a neighbor’s

grudge. The anonymous complainant cited rat problems at two addresses in addition

to McCafferty’s. If McCafferty nonetheless believes that the complaint-driven

system needs amending, his remedy is to petition the New Castle County Council.

       B.      The Computer System

       McCafferty argues that the Department’s code-enforcement computer system

violates “due process, innocent until proven guilty, double jeopardy, etc.”44 He

contends that Officer Yasik should not have visited his property after the first citation

was dismissed.45




42
   See Terex Corp. v. S. Track & Pump, Inc., 117 A.3d 537, 549 (Del. 2015) (citation and internal
quotation marks omitted) (quoting Richardson v. Wile, 535 A.2d 1346, 1350 (Del. 1988))
(“[W]here a possible infringement of a constitutional guarantee exists, the interpreting court should
strive to construe the legislative intent so as to avoid unnecessary constitutional infirmities.”).
43
    Other government agencies have cited inadequate resources as a reason for maintaining a
complaint-driven system. See, e.g., Osborne v. Grussing, 477 F.3d 1002, 1006 (8th Cir. 2007)
(“[D]ue to inadequate resources, [Planning and Zoning Office] staff investigate violations of the
ordinance only when a citizen files a complaint against a particular landowner.”).
44
   Opening Brief, at 8 (Trans. ID. 66223306).
45
Id. at 9
                                                 8
       First, the presumption of innocence and the protection from double jeopardy

apply in the criminal context, not in the civil context.46 Next, McCafferty does not

explain how the computer system violates his due process rights. If his argument is

that the dismissal of his first citation precluded further action by the Department, the

Board addressed that issue during the hearing.47 The Board questioned Officer

Yasik, who explained that the Administrative Hearing Officer’s dismissal without

prejudice was not a definitive ruling on the merits, so McCafferty’s case remained

open on Officer Yasik’s computer system.48

       C.      Officer Yasik’s Entry of Private Property

       McCafferty argues that Officer Yasik violated his and his neighbor’s right to

privacy by entering their properties without a warrant.49                 Hence, McCafferty

maintains that Officer Yasik’s photographs “should be excluded as tainted

evidence.”50 And without those photographs as evidence, McCafferty reasons, the

second citation must be dismissed.51




46
   Mercedes-Benz of North America, Inc. v. Norman Gershman’s Things to Wear, Inc., 596 A.2d
1358, 1365 (Del. 1991) (noting that “the presumption of innocence does not apply” in civil cases);
State v. Kamalski, 429 A.2d 1315, 1318 (Del. 1981) (citation omitted) (“When the penalty sought
to be imposed is a civil penalty, no question of double jeopardy arises.”).
47
   R076–78
48
Id.
49
   Opening Brief, at 9 (Trans. ID. 66223306).
50
Id. at 10.
51
 Id.
                                                9
       As a factual matter, the record shows that the Administrative Hearing Officer

did not conclude that Officer Yasik was in McCafferty’s yard when he took the first

round of photographs.           Rather, the Administrative Hearing Officer could not

determine where Officer Yasik was located. And nothing in the record shows that

Officer Yasik entered McCafferty’s property in connection with the second round of

photographs. Officer Yasik testified that he entered the yard of McCafferty’s

neighbor, which the Unified Development Code permitted him to do.52

       Turning to McCafferty’s Fourth Amendment concerns, the Court first notes

that McCafferty lacks starting to assert a violation of his neighbor’s Fourth

Amendment rights.53 As for McCafferty’s own Fourth Amendment rights, Officer

Yasik committed no violation. Officer Yasik entered the yard of McCafferty’s

neighbor pursuant to the Unified Development Code.54 From that location, Officer

Yasik could observe whatever was visible to him without offending the Fourth

Amendment.55


52
   R067 (citing § 40.01.210 of the Unified Development Code). The “Unified Development Code”
is Chapter 40 of the New Castle County Code.
53
   See Everett v. State, 186 A.3d 1224, 1229 n.16 (Del. 2018) (quoting Hanna v. State, 591 A.2d
158, 163 (Del. 1991)) (“[S]tanding to challenge government action as an unconstitutional search
depends on ‘whether the person . . . has a legitimate expectation of privacy in the invaded place.’”).
54
   Unified Development Code § 40.01.210 (“Employees or agents of the Department who are acting
in the official performance of their duties, pursuant to a . . . complaint or violation, shall have the
right to enter, go upon, and inspect at reasonable times any land, either public or private, outside
of any municipality, . . . provided that any such entry shall be made with due care and regard for
the protection and preservation of property.”).
55
   Kyllo v. United States, 533 U.S. 27, 32 (2001) (citing Dow Chemical Co. v. United States, 476
U.S. 227, 234–235, 239 (1986)) (“[W]e have held that visual observation is no ‘search’ at all
. . . .”); see also Cal. v. Ciraolo, 476 U.S. 207, 213 (1986) (emphasis added) (citation omitted)
                                                 10
       D.     Vague, Ambiguous, and Subjective Terms

       McCafferty argues that the Board used unconstitutionally vague, ambiguous,

and subjective terms like “junk” and “debris.”56 The Court assumes that McCafferty

is referring to the term “debris,” which is defined in the Property Maintenance Code.

       An ordinance is “unconstitutionally vague if it fails to ‘give the person of

ordinary intelligence a reasonable opportunity to know what is prohibited[] so that

he may act accordingly.’”57         An ordinance is “ambiguous if ‘it is reasonably

susceptible of different conclusions or interpretations’ or ‘if a literal reading of the

statute would lead to an unreasonable or absurd result not contemplated by the

legislature.’”58

        The Property Maintenance Code defines “debris” as

       material which is stored externally and exposed to the elements or
       partially covered with tarps or plastic. This definition includes, but is
       not limited to, the following: indoor furniture, discarded household
       goods or appliances and appliance parts, inoperative or discarded
       machinery, automobiles, automobile parts, airplane and helicopter
       parts, refuse, rubbish, trash or junk, broken concrete, bricks, blocks or



(“That the area is within the curtilage does not itself bar all police observation. The Fourth
Amendment protection of the home has never been extended to require law enforcement officers
to shield their eyes when passing by a home on public thoroughfares. Nor does the mere fact that
an individual has taken measures to restrict some views of his activities preclude an officer’s
observations from a public vantage point where he has a right to be and which renders the
activities clearly visible.”).
56
   Opening Brief, at 6 (Trans. ID. 66223306).
57
   In re Hanks, 553 A.2d 1171, 1176 (Del. 1989) (quoting Grayned v. City of Rockford, 408 U.S.
104, 108 (1972)).
58
   Terex Corp. v. S. Track & Pump, Inc., 117 A.3d 537, 543 (Del. 2015) (internal quotation marks
and citations omitted).
                                              11
      other mineral matter, bottles, scrap or discarded lumber, pipe, steel,
      paper, cardboard, insulation or other building materials.59
The Court finds that the definition of “debris” is neither vague nor ambiguous on its

face. Even if the definition includes words like “junk,” it also includes several

specific examples. Reading the definition as a whole would “give the person of

ordinary intelligence a reasonable opportunity to know what is prohibited.”60 As

applied to McCafferty’s case, Officer Yasik testified that he encountered, among

other items, broken fencing, PVC pipes, an old window, back plastic items, and a

pool ladder.61 The Board was satisfied—as is the Court—that these items met the

definition of “debris.”62

      E.     McCafferty’s Stay

      McCafferty argues that Officer Yasik violated § 106.3.1.2.4.4 of the Property

Maintenance Code—the Code’s automatic stay provision.63                   Specifically,

McCafferty avers that Officer Yasik violated the stay by visiting his property after

he had filed an appeal.64

      Section 106.3.1.2.4.4 provides, “Except as provided for in Section 108 of this

Chapter, an appeal of a violation under this Section shall act as an automatic stay of


59
   Property Maintenance Code § 202.
60
    Del. Bd. of Med. Licensure & Discipline v. Grossinger, 224 A.3d 939, 957 (Del. 2020)
(emphasis, internal quotation marks, and citation omitted).
61
   R038.
62
   R042.
63
   Opening Brief, at 5 (Trans. ID. 66223306).
64
Id.
                                          12
the action being appealed.”65 To determine whether Officer Yasik violated this

section, it is important to identify (1) the period in which McCafferty had a pending

appeal and (2) the sort of conduct that would violate the section were it performed

during a pending appeal.

         As for the first issue, the record does not specify the date on which McCafferty

appealed his first citation. The record does show, however, that McCafferty received

the citation on November 12, 2019 and that his appeal of that citation was dismissed

without prejudice on December 19, 2019. Thus, the appeal period would have

started no earlier than November 12, 2019 and ended no later than December 19,

2019.

         The second issue is determining what kind of conduct, if performed during

the appeal period, would constitute a violation of § 106.3.1.2.4.4. McCafferty

believes that the investigation of his property qualifies as a violation. Officer Yasik

presented the Board with a different interpretation of § 106.3.1.2.4.4, which the

Board appears to have endorsed:

         When asked by the Board about the stay of action, Officer Yasik stated
         that once a ticket is issued, the Department will not issue another ticket
         during the pendency of the appeal. However, inspections of a property,
         without issuing a ticket, may still occur to see if the homeowner
         addressed the issue. Thus, while the Applicant accused the Department




65
     Property Maintenance Code § 106.3.1.2.4.4.
                                                  13
       of continuously inspecting the Property, such inspections are permitted
       (and customary) under the Property Maintenance Code.66
Officer Yasik did not issue the second citation until January 17, 2020—after the first

citation had been dismissed—so the Board did not find a violation of the stay.

Although McCafferty might believe that a mere investigation violates

§ 106.3.1.2.4.4, he has not shown that the Board’s conclusion was “manifestly

contrary to law,” and, for that reason, the Court cannot disturb it.67

       F.      Perjury Allegation

       McCafferty argues that Officer Yasik committed perjury when he sought a

warrant in the Justice of the Peace Court.68 According to McCafferty, this occurred

in March 2020, which places the incident outside of the scope of this case; the issue

in this case is the validity of the January 17, 2020 citation.69 But more importantly,

McCaffery does not support this serious accusation with any evidence. Nor did he

present any evidence during the Board hearing, during which he openly suggested

that Officer Yasik could be lying to the Board.70




66
   R039 (emphasis added).
67
Black v. New Castle Cnty. Bd. of License, 117 A.3d 1027, 1031 (Del. 2015) (internal quotation
marks and citations omitted). The Court also notes that the stay that McCafferty requested in
March 2020 is outside the scope of this case; this case is about the validity of the January 17, 2020
citation.
68
   Opening Brief, at 13 (Trans. ID. 66223306).
69
   See R042–043.
70
   R089 (“So, I -- I find that -- the officer’s statements to be in question and the understanding of
the law -- he lied to a judge -- why wouldn’t he be lying to you people now, you know? He lied to
get a warrant in March, why won't he lie to you now -- save his job? He doesn't understand it.”).
                                                14
       G.      Right to a Fair Hearing

       McCafferty argues that he was denied a fair hearing in violation of his right

to due process because “the NCC representative was prosecutor and judge” during

his administrative hearings.71 He notes that Officer Yasik did not appear to present

his case to the Administrative Hearing Officer at the February 18, 2020 hearing.72

McCafferty proposes that “[t]he manner in which NCC conducts these hearings

should be . . . changed to mirror civil citations in JP Court. . . . If the officer does not

show, the case is dismissed with prejudice.”73 McCafferty also argues, as a separate

matter, that the Board denied him a fair hearing because it abruptly ended the

hearing.74

       McCafferty’s first argument is less about due process and more about the

separation of powers and the structure of administrative agencies. The Court need

not delve into those subjects here. And if McCafferty is inviting the Court to

restructure the Department’s adjudicative procedures, the Court would again direct

McCafferty to the legislative branch. As for McCafferty’s argument that the Board

cut short his presentation, the record suggests otherwise. Notably, the last argument

that McCafferty made before the Board was an argument that he had made earlier in




71
   Opening Brief, at 13 (Trans. ID. 66223306).
72
   See Reply Brief, at 2 (Trans. ID. 66339724).
73
Id.
74
   Opening Brief, at 13 (Trans. ID. 66223306).
                                                  15
the proceeding.75 And when the Board ended the hearing, it did so because it was

satisfied that it had gathered enough facts to determine whether the Department had

acted in an arbitrary and capricious matter.

       H.      Americans with Disabilities Act

       McCafferty argues for the first time in his Reply Brief that the Department

did not grant McCafferty a reasonable accommodation in accordance with the

Americans with Disabilities Act.76 The Court need not entertain this argument. It

does not appear in the record,77 and McCafferty did not raise it in his Opening

Brief.78

                                     V. CONCLUSION

       After a careful inspection of the record, the Court finds that the Board did not

exceed its jurisdiction, proceed illegally or manifestly contrary to law, or proceed

irregularly. Accordingly, the Board’s decision is AFFIRMED.



               IT IS SO ORDERED.


75
   McCafferty’s final argument at the hearing was that the objects in Officer Yasik’s photographs
were “not junk” but were instead McCafferty’s “personal stuff.” R098. McCafferty made this
same argument earlier in the hearing. R079–80.
76
   Reply Brief, at 3 (Trans. ID. 66339724).
77
   Black v. New Castle Cnty. Bd. of License, 117 A.3d 1027, 1031 (Del. 2015) (internal quotation
marks and citation omitted) (noting that “certiorari involves a review of only such errors as appear
on the face of the record”).
78
   Ethica Corporate Fin. v. Dana Inc., 2018 WL 3954205, at *3 (Del. Super. Ct. Aug. 16, 2018)
(citations omitted) (“Courts may disregard or deem waived any arguments made in a reply brief
which was not raised in the opening brief.”).
                                                16
                              Jan R. Jurden
                        Jan R. Jurden, President Judge

cc: Prothonotary




                   17